DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-12, 14-16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Davidovic et al. (U.S. Patent Application Publication 2017/0031009).
Regarding claims 1-3, 5, 8-12, 14-16, 18-20, Davidovic et al. disclose (Fig. 6) a method and an apparatus comprising: a first photodetector (311), to receive an optical input and provide a corresponding electrical output; a second photodetector (312) coupled with the first photodetector, wherein the second photodetector is free from receipt of the optical input; and circuitry (313, 314) coupled with the first and second photodetectors, to: generate a bias voltage ([0048]), based at least in part on a dark current generated by the second photodetector in an absence of the optical input; and provide the generated bias voltage ([0048]) to the first photodetector.  Since the same structure is disclosed by Davidovic et al. the first photodetector provided with a substantially constant ratio of the electrical output to optical input in response to the provision of the generated bias voltage as claimed.  Davidovic et al. further disclose ([0046]) substantially identical parameters, and a photonic integrated circuit ([0023]) as claimed.  Davidovic et al. also disclose ([0027]) emitting light and a processor ([0050] controller) for generating data (TOF emissions/start), thereby making the device a transceiver .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidovic et al. in view of Klamkin et al. (U.S. Patent Application Publication 2017/0207600).
Regarding claims 4, 17, Davidovic et al. disclose the claimed invention as set forth above.  Davidovic et al. further disclose APDs.  Davidovic et al. do not disclose silicon waveguides.  Klamkin et al. teach ([0115]) providing APDs with silicon waveguides.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide silicon waveguides in the apparatus of Davidovic et al. in view of Klamkin et al. to improve detection as taught, known and predictable.
Allowable Subject Matter
Claims 6, 7, 13, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH LUU/Primary Examiner, Art Unit 2878